DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
In Claim 15, the clause “wherein the periodicity of the body movement is a time taken for the subject to take one step when walking” should be followed by a semicolon or a comma.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 7, filed 09/21/2021, with respect to the rejection(s) of claim(s) 1, 3-5, and 11-13 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tak, McCombie, and Ito (see 35 U.S.C. § 103 section below).
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 1, 3-5, and 10-13 under 35 U.S.C. § 101, the applicant has argued that the claim does not recite a mental process because the steps cannot be practically performed in the human mind. Applicant further submits that the claimed limitations integrate any alleged judicial exception into a practical application of indicating a cognitive impairment in the subject. The examiner respectfully disagrees. Under broadest reasonable interpretation, the claim as currently constructed can be performed in the human mind (see the 35 U.S.C. 101 rejection below). Furthermore, the claimed practical application of indicating a cognitive impairment in the subject is still an abstract idea. There must be a tangible result from the abstract idea to considered a specific improvement in computer functionality, field of use, or technology. 
Claims 14 and 15 under 35 U.S.C. § 103, the applicant has argued that the cited portions of the applied references are not understood to disclose or suggest, after a predetermined time has passed after the subject starts walking, to identify a time period, during which the subject makes a predetermined number of steps while walking. However, this argument is not commensurate with the scope of the claimed invention. Both claims 14 and 15 are drawn towards devices, and recite a calculating unit. Both claims recite “the calculating unit is configured to … after a predetermined time has passed after the subject starts walking, identify a time period, during which the subject makes a predetermined number of steps while walking…”. The claim language does not recite wherein the calculating unit is configured to predetermine, calculate and/or keep track of the predetermined time. Instead, the structure and placement of this newly added limitation determines it to be functional language, and a further limitation of the clause “identifying a time period”. Functional language only requires a device capable of the functional language claimed, as opposed to a device expressly configured to do so. As this calculating unit is capable of identify a time period, during which the subject makes a predetermined number of steps while walking, after a predetermined time of any sort (e.g. a walking cycle of a predetermined time, a mentally predetermined time, a specified number of walking cycles, etc.), it reads on this limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “storing unit”, “acquiring unit”, and “calculating unit” in Claims 1, 14, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1, 14, and 15 are being interpreted under 35 U.S.C. § 112(f) as they:
Use the nonce term “storing unit” for the apparatus performing the specified function
“storing unit” is linked with the transitional phrase “configured to” and modified by the functional language “store reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person”
“storing unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
These claims will be interpreted in accordance with the disclosure of the applicant as a generic computer memory such as ROM (Read Only Memory), RAM (Random Access Memory), or an HDD (Hard Disk Drive), but can also include other computer components such as a solid state drive, a server, a CD, a flash drive, a thumb drive, or an SD card.  It can store reference data (such as previously recorded acceleration, periodicity, or step length data), and transfer the reference data to a processor. It can also store sensor data and control programs.
Claims 1, 14, and 15 are also being interpreted under 35 U.S.C. § 112(f) as they:
Use the nonce term “acquiring unit” for the apparatus performing the specified function
“acquiring unit” is linked with the transitional phrase “configured to” and modified by the functional language “acquire body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking”
“acquiring unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
These claims will be interpreted in accordance with the disclosure of the applicant as a processing unit such as a CPU that can receive data from a sensor via a communication interface such as Bluetooth, Wi-Fi, ZigBee, radio, or a cable.
Claims 1, 14, and 15 are also being interpreted under 35 U.S.C. § 112(f) as they:
Use the nonce term “calculating unit” for the apparatus performing the specified function
“calculating unit” is linked with the transitional phrase “configured to” and modified by the functional language “calculate the periodicity of the body movement from the body movement data acquired by the acquiring unit and check the calculated periodicity of the body movement against the reference data stored in the storing unit”
“calculating unit” is not modified by sufficient structure, material, or acts for performing the claimed function.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-5, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the calculating unit is configured to calculate the periodicity of the body movement using a frequency at 6 Hz or higher”. This limitation is unclear in light of the rest of Claim 1 and the applicant’s specification. Claim 1 also recites “wherein the periodicity of the body movement is a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body movement”. From this, it can be inferred that the periodicity of the body movement is a frequency. This deduction is supported by the applicant’s specification:
page 21, lines 16-21: “data indicating the periodicity of a body movement is data on high-frequency components in the frequency spectrum”.
Page 22, lines 21-22: “the frequency spectrum indicating the periodicity of the body movement
Page 28, lines 3-5: “The periodicity of a body movement is frequency components at a higher frequency than a frequency for walking among frequency components constituting the body movement”.
In light of this conclusion that the periodicity of the body movement must refer a frequency, it is unclear how the calculating unit can be configured to calculate the periodicity of the body movement using a frequency at 6 Hz or higher, because this implies that frequency components are calculated using frequency components. Both the periodicity and the frequency mentioned are “at a higher frequency than a frequency for walking”, so they appear to be interchangeable. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components at 6 Hz or higher”. 
Claim 1 recites the limitation “the calculating unit is configured to calculate the periodicity of the body movement using a frequency at 6 Hz or higher”. The clause “6 Hz or higher” is unclear because this is an unbounded range. “Higher” could be any number up to infinity, which is not defined. Thus, this clause cannot be interpreted to have any distinctly claimed metes and bounds. For the purposes of substantive examination, the examiner is interpreting this limitation as “the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components of any finite range, wherein the range includes at least 6 Hz”.
Claim 1 recites the limitation “the calculating unit is configured to calculate the periodicity of the body movement using a frequency at 6 Hz or higher”. It is unclear how exactly the periodicity is calculated using a frequency. For the purposes of substantive examination, the examiner is interpreting this limitation as “the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components of any finite range, wherein the range includes at least 6 Hz”. 
Claim 12 recites the limitation “the devices calculate the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data”. There is insufficient antecedent basis for this limitation in the claim. Previously, only one device is mentioned in the claim (“acquiring, by a device”/” calculating, by the device calculates the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data”.
Claim 12 recites the limitation “e devices calculate the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data, the periodicity of the body movement being indicative of a cognitive impairment in the subject”. This limitation is unclear in light of the rest of Claim 1 and the applicant’s specification. Claim 12 also recites “wherein the periodicity of the body movement is a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body movement”. From this, it can be inferred that the periodicity of the body movement is a frequency. This deduction is supported by the applicant’s specification:
page 21, lines 16-21: “data indicating the periodicity of a body movement is data on high-frequency components in the frequency spectrum”.
Page 22, lines 21-22: “the frequency spectrum indicating the periodicity of the body movement of subject 2 walking”
Page 28, lines 3-5: “The periodicity of a body movement is frequency components at a higher frequency than a frequency for walking among frequency components constituting the body movement”.
In light of this conclusion that the periodicity of the body movement must refer a frequency, it is unclear how the calculating unit can be configured to calculate the periodicity of the body movement using a frequency at 6 Hz or higher, because this implies that frequency components are calculated using frequency components. Both the periodicity and the frequency mentioned are “at a higher frequency than a frequency for walking”, so they appear to be interchangeable. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components at 6 Hz or higher”. 
Claim 12 recites the limitation “the devices calculate the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data, the periodicity of the body movement being indicative of a cognitive impairment in the subject”. The clause “6 Hz or higher” is unclear because this is an unbounded range. “Higher” could be any number up to infinity, which is not defined. Thus, this clause cannot be interpreted to have any distinctly claimed metes and bounds. For the purposes of substantive examination, the examiner is interpreting this limitation as “the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components of any finite range, wherein the range includes at least 6 Hz”.
Claim 12 recites the limitation “the devices calculate the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data, the periodicity of the body movement being indicative of a cognitive impairment in the subject”. It is unclear how exactly the periodicity is calculated using a frequency. For the purposes of substantive examination, the examiner is interpreting this limitation as “the calculating unit is configured to calculate the periodicity of the body movement, which is the frequency components of any finite range, wherein the range includes at least 6 Hz”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4-5, and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person. The limitation of storing reference data 
Similarly, the limitation of acquiring body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, acquiring body movement data in the context of this claim encompasses the user manually recording the recorded data from a body movement sensor.
Similarly, the limitation of calculating the periodicity of the body movement from the body movement data acquired by the acquiring unit, wherein the periodicity of the body movement is a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body movement, and checking the calculated periodicity of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated periodicity of the body movement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, calculating the periodicity of a movement, and checking it against reference data so as to identify the cognitive function level corresponding to the previously calculated periodicity of the body movement in the context of this claim encompasses the user manually calculating the periodicity of a movement, wherein the periodicity of the body movement is a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body 
Finally, the limitation of calculating the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, calculating the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data comprises a user manually calculating the periodicity of the body movement be selecting the data at a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data and calculating periodicity of a body movement using this data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The first additional element (s) -using a processor to identify a cognitive function level of a subject does not integrate the claim into a practical application because the processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function to identify a cognitive function level) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The second additional element, wherein the periodicity of the body movement is indicative of a cognitive impairment in the subject, is also not enough to integrate the claims into a practical application, as there is no tangible output from this limitation. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor does it recite any specific improvements to the technological field or computer functioning thereof.
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim 3 recites body movement data being data on a change in the body movement over time, and the calculating unit being configured to calculate a frequency spectrum from analysis on the body movement data and an integral at a higher frequency than the frequency for walking as the periodicity of the body movement. Nothing in the claim language precludes a user manually calculating a frequency spectrum and an integral at a higher frequency than the frequency for walking as the periodicity of the body movement in the mind. This judicial exception is not integrated into a practical application because the claim only recites one additional element using a processor to calculate a frequency spectrum and an integral at a higher frequency than the frequency for walking as the periodicity of the body movement. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to calculate a frequency spectrum and an integral at a higher frequency than the frequency for walking as the periodicity of the body movement amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the additional element of the body movement data being data on a change in the body movement over time amounts to merely selecting a particular type of data type to be manipulated, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 4 recites body movement data being data on a change in acceleration of the body movement over time, and the calculating unit being configured to identify a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and perform frequency analysis on the body movement data in the identified time period. Nothing in the claim language precludes a user identifying a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and performing frequency analysis on the body movement data in the identified time period in the mind. This judicial exception is not integrated into a practical application because the claim only recites one additional element-using a processor to identify a time period from the body movement data and perform frequency analysis on the body movement data in the identified time period. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to identify a time period from the body movement data and perform frequency analysis on the body movement data in the identified time period amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the additional element of the body movement data being data on a change in acceleration of the body movement over time amounts to merely selecting a particular type of data type to be manipulated, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 5 recites the body movement data being data on a change in an acceleration of the subject over time in a horizontal direction orthogonal to a walking direction in which the subject is walking. Nothing in the claim language precludes a user manually performing the calculations of Claim 1 wherein 
Claim 10 recites the calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data. Nothing in the claim language precludes a user calculating relative position data on a movement of a center of gravity position of the subject from the body movement data and identifying a time period based on the generated relative position data.in the mind. This judicial exception is not integrated into a practical application because the claim only recites one additional element -using a processor to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data. The processor in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data amounts to no 
Claim 11 recites the body movement sensor being an acceleration sensor, a camera, or a radio wave sensor. Nothing in the claim language precludes a user manually performing the calculations of Claim 1, wherein the body movement sensor is an acceleration sensor, a camera, or a radio wave sensor in the mind. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. the acceleration sensor, a camera, or a radio wave sensor) amount to simply an attempt to limit the use of the abstract idea to a particular technological environment. See MPEP 2106.05(h). The claim is not patent eligible.
Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 12 recites a method of cognitive function evaluation, which, as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, acquiring body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking encompasses a person manually recording the data from a body movement sensor. 
Similarly, the limitation of calculating periodicity of the body movement from the body movement data, as drafted, under its broadest reasonable interpretation, encompasses performance of the limitation in the mind. 
Similarly, the limitation of identifying a cognitive function level corresponding to the calculated periodicity of the body movement by checking the calculated periodicity of the body movement against 
Finally, the limitation of calculating the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data, the periodicity of the body movement being indicative of a cognitive impairment in the subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, calculating the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data comprises a user manually calculating the periodicity of the body movement be selecting the data at a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data and calculating periodicity of a body movement using this data.
This judicial exception is not integrated into a practical application because there are four additional element (s)-a body movement sensor, a device, reference data, and the periodicity of the body movement data being indicative of a cognitive impairment in the subject. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it' ". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic device do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman's art"). See MPEP 2106.05(f). Furthermore, the body movement sensor and reference data are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of outputting data or recording sensed data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Finally, the recitation of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There are no inventive concepts recited because identifying a cognitive function level is a commonly known concept. The claim is not patent eligible.
Claim 13 recites a non-transitory computer-readable recording medium having recorded thereon a program for enabling a computer to implement the cognitive function evaluation method according to claim 12. As stated above, nothing in the claim language precludes a user manually performing the calculations of Claim 12. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions that add a meaningful limitation to the abstract idea of the calculations of Claim 1. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. the non-transitory computer readable recording medium) amount to simply an attempt to limit the use of the abstract idea to a particular technological environment. See MPEP 2106.05(h). The claim is not patent eligible. 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites a storing unit configured to store reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person. The limitation of storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "by a 
Similarly, the limitation of an acquiring unit configured to acquire body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the "by a processor" language, acquiring body movement data in the context of this claim encompasses the user manually recording the recorded data from a body movement sensor.  
Similarly, the limitation of a calculating unit configured to calculate the periodicity of the body movement from the body movement data acquired by the acquiring unit and check the calculated periodicity of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated periodicity of the body movement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "by a processor" language, calculating the periodicity of a movement and checking it against reference data in the context of this claim encompasses the user manually calculating the periodicity of a movement and checking it against reference data in his or her mind. 
Similarly, the limitation of the calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and, after a predetermined time has passed after the subject starts walking, identify a time period, during which the subject makes a predetermined number of steps while walking, based on the generated relative position data and calculate the time of a step from the body movement data in the identified time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting 
Finally, the limitation of, identifying a cognitive function level of the person based on the step length calculated, the cognitive function level being indicative of a cognitive impairment in the subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "by a processor" language, identifying a cognitive function level of the person based on the step length calculated, the cognitive function level being indicative of a cognitive impairment in the subject, encompasses the user manually identifying a cognitive function level of the person based on the step length calculated, the cognitive function level being indicative of a cognitive impairment in the subject. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s) – using a processor to implement an abstract idea. The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform calculations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites a storing unit configured to store reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person. The limitation of storing reference data on a relationship between periodicity of a body movement of a person walking and a cognitive function level of the person, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "by a processor" language, storing reference data in the context of this claim encompasses the user manually memorizing the reference data between the periodicity of a body movement of a person walking and a cognitive function level of a person. Similarly, the limitation of an acquiring unit configured to acquire body movement data on a detected body movement from a body movement sensor configured to detect the body movement of a subject walking, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. . For example, but for the "by a processor" language, acquiring body movement data in the context of this claim encompasses the user manually recording the recorded data from a body movement 
Finally, the limitation of, identifying a cognitive function level of the person based on the time of the step calculated, the cognitive function level being indicative of a cognitive impairment in the subject, 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s) – using a processor to implement an abstract idea. The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the examiner notes that the recitation of “wherein the periodicity of the body movement is indicative of a cognitive impairment in the subject”, is also not enough to integrate the claims into a practical application, as there is no tangible output from this limitation.
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform calculations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Tak et al (Korean Patent No. KR 101205908, hereinafter Tak; a machine translation was relied upon for this rejection) in view of McCombie et al (US 2010/0298661 Al, hereinafter McCombie), and Non-Patent Literature (NPL) to Ito ("Main Nerve Syndrome of Dementia Disorder; in particular, Normal Pressure Hydrocephalus Focusing on Gait Disorder", cited by applicant in 4/04/2019 IDS, hereinafter Ito).
Regarding Claim 1, Tak discloses a cognitive function evaluation device, comprising: 
a storing unit (Element 120, Fig. 3, [0026]) configured to store reference data on a relationship between a parameter of a body movement of a person and a cognitive function level of the person ("an index is extracted through a gait analysis algorithm, and the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123); 
an acquiring unit configured to acquire body movement data on a detected body movement (part of element 120 because element 120 stores data measured by element 110, [0033]) from a body  Fig. 3) configured to detect the body movement of a subject walking ("Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer", [0031]); and 
a calculating unit (Element 100, Fig.1, [0026]) configured to calculate the parameter of the body movement from the body movement data acquired by the acquiring unit ("The gait analysis module (part of element 110, line 84) performs gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and  a detrended fluctuation analysis (DFA)", Lines 89-91) and check the parameter of the body movement of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated parameter of the body movement of the body movement ("The step of evaluating initial cognitive impairment and dementia through gait and electrocardiogram monitoring through the data stored in the storage unit through the initial cognitive impairment and dementia evaluation system includes gait characteristics through the accelerometer and angular velocity through a gait analysis module (Gait dynamics)", lines 104-108), and 
the parameter of the body movement is indicative of a cognitive impairment in the subject (“the present invention enables classification of each group using a gait variable …[to] evaluate the normal, elderly, early cognitive impairment, and dementia”, lines 154-158).
Tak discloses the claimed invention except for expressly disclosing the parameter of the body movement calculated to be periodicity, 
wherein the periodicity of the body movement is a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body movement, and
 the calculating unit is configured to calculate the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data.  
However, McCombie teaches the parameter of the body movement calculated to be periodicity (Element 71, Fig. 6), 

 the calculating unit is configured to calculate the periodicity of the body movement (Fig. 6; “FIG. 6, for example, shows power spectra 70, 71, 72, 73 corresponding to ACC [motion] waveforms generated during, respectively, convulsing, falling, walking, and resting”, [0078]; “These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]) using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data (Element 70, Fig. 6; “convulsing typically represents a well-defined, quasi-periodic motion; this corresponds to a strong, narrow peak occurring near 6 Hz that dominates the power spectrum 70”, [0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the parameter of the body movement of Tak, with the periodicity of McCombie, because the periodicity (i.e. frequency components at a higher frequency than those of walking) of body movement data can signal the appearance of dementia, as taught by Ito (Introduction, paragraph 1).
Ito teaches wherein the periodicity of the body movement is indicative of a cognitive impairment in the subject (“Adams at al. described in the report that the mam initial symptom of NPH is unstable walk,”, Introduction, paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tak, with interpreting the periodicity of the body movement to be indicative of a cognitive impairment in the subject, because such a diagnosis may help to determine whether a shunt surgery will be effective, as taught by Ito (Introduction, paragraph 1).

Regarding Claim 3, modified Tak discloses cognitive function evaluation device according to claim 1, wherein the body movement data is data on a change in the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained in [0004-0007], Fig. 2). 
Modified Tak discloses the claimed invention except for expressly disclosing wherein the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data and calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement. 
However, McCombie teaches wherein the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data (“These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]) and calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement (By calculating the power at each frequency, the total area of the frequency components higher than 6 Hz is also known). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tak, with the calculating unit is configured to calculate a frequency spectrum by performing frequency analysis on the body movement data and calculate, in the calculated frequency spectrum, an integral at a higher frequency than the frequency for walking as the periodicity of the body movement of McCombie, because components at these frequencies are where convulsion is often found ( McCombie, [0079]), and frequency components at a higher frequency than those of walking in body movement data can signal the appearance of dementia, as taught by Ito (Introduction, paragraph 1).
Regarding Claim 5, modified Tak discloses the cognitive function evaluation device according to any claim 1, wherein the body movement data is data on a change in an acceleration of the subject over time in a horizontal direction orthogonal to a walking direction in which the subject is walking ("Here, the 
Regarding Claim 11, modified Tak discloses the cognitive function evaluation device according to claim 1, wherein the body movement sensor is an acceleration sensor ("110 is a MEMS-based inertial sensor module including an accelerometer ... ", [0030]), a camera, or a radio wave sensor.
Regarding Claim 12, Tak discloses a cognitive function evaluation method comprising: acquiring, by a device (part of element 120 because element 120 stores data measured by element 110, [0033]), body movement data on a detected body movement from a body movement sensor (Element 110 acquires, filters, and stores acceleration and angular velocity information, [0031-0032]) configured to detect the body movement of a subject walking ("110 may perform gait evaluation in three dimensions", [0031]); and 
calculating, by a device (Element 100, Fig.1, [0026]), a parameter of the body movement from the body movement data acquired in the acquiring ("The gait analysis module (part of element 110, line 84) performs gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and a detrended fluctuation analysis (DFA)", lines 89-91) and identifying a cognitive function level corresponding to the calculated parameter of the body movement by checking the calculated parameter of the body movement against reference data that is stored in a storing unit and indicates a relationship between the parameter of the body movement of a person walking and a cognitive function of the person ("The step of evaluating initial cognitive impairment and dementia through gait and electrocardiogram monitoring through the data stored in the storage unit through the initial cognitive impairment and dementia evaluation system includes gait characteristics through the accelerometer and angular velocity through a gait analysis module (Gait dynamics)", Lines 104-108), and 
the parameter of the body movement is indicative of a cognitive impairment in the subject (“the present invention enables classification of each group using a gait variable …[to] evaluate the normal, elderly, early cognitive impairment, and dementia”, lines 154-158). 

 DM_US 182308701-1.070469.0822Application No. 16/339,683Docket No.: 070469-0822Reply to Office Action of July 27, 2021wherein the periodicity of the body movement is a frequency component at a higher frequency than a frequency for walking, among frequency components constituting the body movement, and 
the devices calculate the periodicity of the body movement using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data, the periodicity of the body movement being indicative of a cognitive impairment in the subject.  
However, McCombie teaches the parameter of the body movement calculated to be periodicity (Element 71, Fig. 6),
 DM_US 182308701-1.070469.0822Application No. 16/339,683Docket No.: 070469-0822Reply to Office Action of July 27, 2021wherein the periodicity of the body movement is a frequency component at a higher frequency (“convulsing typically represents a well-defined, quasi-periodic motion; this corresponds to a strong, narrow peak occurring near 6 Hz”, [0079]) than a frequency for walking, among frequency components constituting the body movement (“The spectrum for walking, for example, is characterized by relatively weak peaks occurring near 1 and 2 Hz; these correspond to frequencies associated with the patient's stride”, [0079]), and
the devices calculate the periodicity of the body movement (Fig. 6; “FIG. 6, for example, shows power spectra 70, 71, 72, 73 corresponding to ACC [motion] waveforms generated during, respectively, convulsing, falling, walking, and resting”, [0078]; “These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]) using a frequency at 6 Hz or higher from a frequency spectrum obtained by performing a frequency analysis on the body movement data (Element 70, Fig. 6; “convulsing typically represents a well-defined, quasi-periodic motion; this corresponds to a strong, narrow peak occurring near 6 Hz that dominates the power spectrum 70”, [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the parameter of the body movement of Tak, with the periodicity of McCombie, because the periodicity (i.e. frequency components at a higher frequency than those of 
Ito teaches wherein the periodicity of the body movement is indicative of a cognitive impairment in the subject (“Adams at al. described in the report that the mam initial symptom of NPH is unstable walk,”, Introduction, paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Tak, with interpreting the periodicity of the body movement to be indicative of a cognitive impairment in the subject, because such a diagnosis may help to determine whether a shunt surgery will be effective, as taught by Ito (Introduction, paragraph 1).
Regarding Claim 13, modified Tak discloses a non-transitory computer-readable recording medium having recorded thereon a program for enabling a computer to implement the cognitive function evaluation method according to claim 12 ("and detailed further analysis can be facilitated by making a database through a personal computer or a smartphone", lines 125-127).

Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Tak in view of McCombie and Ito, and further in view of Fukuie (Japanese Patent No. JP2013059489, cited by applicant in 4/04/2019 IDS, hereinafter Fukuie).
Regarding Claim 4, modified Tak discloses the cognitive function evaluation device according to Claim 3, wherein the body movement data is data on a change in acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2; it does this in part using an accelerometer [0030] that measures acceleration; therefore, one of the characteristics measured must be acceleration of body movement over time). 
Modified Tak discloses the claimed invention except for expressly disclosing a calculating unit being configured to identify a time period, during which the subject makes a predetermined number of steps while walking, from the body movement data and 
perform frequency analysis on the body movement data in the identified time period. 

McCombie teaches frequency analysis on the body movement data (“These power spectra were generated from both real and imaginary components of Fourier Transforms calculated from the corresponding time-dependent [motion] waveforms”, [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the frequency analysis of McCombie, because frequency components at a higher frequency than those of walking in body movement data can signal the appearance of dementia, as taught by Ito (Introduction, paragraph 1).

Claim 10 is rejected under 35 U.S.C.103 as being unpatentable over Tak in view of McCombie, Ito, and Fukuie, and further in view of Ichikawa et al (U.S. Patent Application No. 2016/0345870, cited by applicant in 4/04/2019 IDS, hereinafter Ichikawa).
Regarding Claim 10, modified Tak discloses the cognitive function evaluation device according to Claim 4. Modified Tak discloses the claimed invention except for expressly disclosing the calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and identify the time period based on the generated relative position data. However, Ichikawa teaches a calculating unit being configured to generate relative position data on a movement of a center of gravity position of the subject from body movement data ("the calculating means may calculate positions of the motion sensors with respect to a center axis ... and may display the corrected positions on the monitor while superposing the conditions of movement in said two 
Fukuie teaches identifying a time period, during which the subject makes a predetermined number of steps while walking ("frequency analysis shall be conducted to the acceleration signal of the time section of the 5 walking-cycle degree", [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cognitive function evaluation device of Tak, with the identifying of a time period of Fukuie, because the tests need to be repetitive and defined if the purpose is to detect dementia whenever it appears in daily life, as taught by Tak (lines 70-74).

Claims 14 and 15 are rejected under 35 U.S.C.103 as being unpatentable over Tak in view of Ichikawa, Ito, and Fukuie.
Regarding Claim 14, Tak discloses a cognitive function evaluation device, comprising: 
a storing unit (Element 120, Fig. 3, [0026]) configured to store reference data on a relationship between a parameter of a body movement of a person walking and a cognitive function level of the person ("an index is extracted through a gait analysis algorithm, and the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123); 
an acquiring unit configured to acquire body movement data on a detected body movement (part of element 120 because element 120 stores data measured by element 110, [0033]) from a body movement sensor (element 110, Fig. 3) configured to detect the body movement of a subject walking ("Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer", [0031]); and 
 gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and  a detrended fluctuation analysis (DFA)", Lines 89-91) and check the calculated parameter of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated parameter of the body movement ("The step of evaluating initial cognitive impairment and dementia through gait and electrocardiogram monitoring through the data stored in the storage unit through the initial cognitive impairment and dementia evaluation system includes gait characteristics through the accelerometer and angular velocity through a gait analysis module (Gait dynamics)", lines 104-108), 
the body movement data is data on a change in the acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained in [0004-0007], Fig. 2), and
the cognitive function level being indicative of a cognitive impairment in the subject (“the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123).
Tak discloses the claimed invention except for expressly disclosing the parameter of body movement to be periodicity, wherein the periodicity of the body movement is a step length of the subject walking, 
the calculating unit is configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and, after a predetermined time has passed after the subject starts walking, identify a time period, during which the subject makes a predetermined number of steps while walking, based on the generated relative position data and calculate the step length from the body movement data in the identified time period, and 4 DM_US 182308701-1.070469.0822Application No. 16/339,683Docket No.: 070469-0822 Reply to Office Action of July 27, 2021 

However, Ichikawa teaches a calculating unit (Element 34, Fig. 2) configured to generate relative position data on a movement of a center of gravity position of the subject (“the calculating means may detect the gravity direction on the basis of the data detected by the three-axis acceleration sensor”, [0036]) from the body movement data ("the calculating means may calculate positions of the motion sensors with respect to a center axis ... and may display the corrected positions on the monitor while superposing the conditions of movement in said two places", [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the relative position data of Ichikawa, because this allows physical features of the subject other than walking to be calculated (e.g. twisting, shifting), as taught by Ichikawa ( [0042]), which can be a part of staggering, which is an indicator for dementia, as taught by Ito (Section 1, paragraph 1).
Ito teaches variations in periodicity of the step length of a subject walking to be one of the signs of dementia ("The characteristics of the gait disorder of NPH are: the stride length shortens (shortened steps), shortens to 2 to 4 inches in the most serious cases; the step width ( distance between the right leg and the left leg while walking) widens (widened base), and the step width changes with every step and thus a staggering walk", Section 1, Paragraph 1). Because of this advantage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cognitive function evaluation device of Tak, with the periodicity of the body movement being a step length of the subject walking, calculate this from the body movement data and generated relative position data of Ito, and, based on the step length calculated, configure the calculating unit is to identify a cognitive function level of the person, the cognitive function level being indicative of a cognitive impairment in the subject.

Regarding Claim 15, Tak discloses a cognitive function evaluation device, comprising: 
a storing unit (Element 120, Fig. 3, [0026]) configured to store reference data on a relationship between a parameter of body movement and a cognitive function level of the person ("an index is extracted through a gait analysis algorithm, and the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123); 
an acquiring unit configured to acquire body movement data on a detected body movement (part of element 120 because element 120 stores data measured by element 110, [0033]) from a body movement sensor (element 110, Fig. 3) configured to detect the body movement of a subject walking ("Here, the sensor unit 110 may perform gait evaluation in three dimensions using a three-axis accelerometer and a three-axis angular accelerometer", [0031]); and 
a calculating unit (Element 100, Fig.1, [0026]) configured to calculate the parameter of the body movement from the body movement data acquired by the acquiring unit ("The gait analysis module (part of element 110, line 84) performs gait analysis through a coefficient of variance (CV) through an accelerometer and an angular velocity meter and  a detrended fluctuation analysis (DFA)", Lines 89-91) and check the calculated parameter of the body movement against the reference data stored in the storing unit so as to identify the cognitive function level corresponding to the calculated parameter of the body  and dementia through gait and electrocardiogram monitoring through the data stored in the storage unit through the initial cognitive impairment and dementia evaluation system includes gait characteristics through the accelerometer and angular velocity through a gait analysis module (Gait dynamics)", lines 104-108), 
the parameter of the body movement to be periodicity, wherein the periodicity of the body movement is a time taken for the subject to take one step when walking (The purpose of the device is to analyze the variation in time to take each step as explained [0004-0007], Fig. 2),
wherein the body movement data is data on a change in the acceleration of the body movement over time (The purpose of the device is to analyze the variation in time to take each step as explained in [0004-0007], Fig. 2), and 
the cognitive function level being indicative of a cognitive impairment in the subject (“the extracted index can be usefully used for evaluation of normal, early cognitive impairment, and dementia", lines 121-123).
Tak discloses the claimed invention except for expressly disclosing the calculating unit is configured to generate relative position data on a movement of a center of gravity position of the subject from the body movement data and, after a predetermined time has passed after the subject starts walking, identify a time period, during which the subject makes a predetermined number of steps while walking, based on the generated relative position data and calculate the time of a step from the body movement data in the identified time period, and 
based on the time of the step calculated, the calculating unit is configured to identify a cognitive function level of the person.
However, Ichikawa teaches a calculating unit (Element 34, Fig. 2) configured to generate relative position data on a movement of a center of gravity position of the subject configured to generate relative position data on a movement of a center of gravity position of the subject (“the calculating means may detect the gravity direction on the basis of the data detected by the three-axis acceleration sensor”, [0036]) from the body movement data ("the calculating means may calculate positions of the motion sensors with 
Fukuie teaches after a predetermined time has passed after the subject starts walking (The examiner notes this is an intended use of the calculating unit that further limits the claim limitation of “identifying a time period”), identifying a time period, during which the subject makes a predetermined number of steps while walking ("frequency analysis shall be conducted to the acceleration signal of the time section of the 5 walking-cycle degree", [0017]), and calculating the time of a step from the body movement data in the identified time period (Elements 411-414, Fig. 4A correspond to t1-t4 [0028], which corresponds to when "the heel arrives at a ground surface...and the heel arrives at a ground surface again", [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cognitive function evaluation device of Tak, with the identification of a walking cycle of Fukuie, based on the relative position data of Ichikawa, because the tests need to be repetitive and defined if the purpose is to detect dementia whenever it appears in daily life, as taught by Tak (lines 70-74), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to calculate the time of a step in the identified lines period, because the variations in a time of a step are one of the indicators of dementia, as taught by Tak ([0006-0007]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, based on the time of the step calculated, configure the calculating unit to identify a cognitive function level of the person, the cognitive function level being indicative of a cognitive impairment in the subject, because variations in a time of a step are one of the indicators of dementia, as taught by Tak ([0006-0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Mirelman et al (US 2014/0276130 A1), which discloses after a predetermined time has passed after the subject starts walking, identifying a time period, during which the subject makes a predetermined number of steps while walking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791